 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   400 Capitol Mall, Suite 2560
     Sacramento, California 95814
 3
     Telephone: (916) 422-4022
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                 ) Case No.: 2:16-cr-00237-JAM
 8   UNITED STATES OF AMERICA,                   )
                                                 )       SEALING ORDER
 9
                   Plaintiff,                    )
10          v.                                   )
                                                 )
11   ANTHONY LAZZARINO, and                      )
     PETER WONG,                                 )
12                                               )
13                 Defendants.                   )

14
15                                            ORDER

16          Upon the request of defense counsel for Defendant, Peter Wong, and good cause

17   having been shown, IT IS HEREBY ORDERED THAT the Declaration of Thomas A.
18   Johnson regarding the court appearance on January 8, 2019, be sealed.
19          The Court finds that sealing of this matter serves compelling interests served by
20   secrecy, that in the absence of sealing those compelling interests would be harmed, and
21   that there are no alternatives to sealing that would adequately protect those compelling
22   interests. See Oregonian Publ’g Co. v. United States District Court, 920 F.2d 1462, 1466
23   (9th Cir. 1990); Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 218 (1979);
24   United States v. Dynavac, Inc., 6 F.3d 1407, 1411 (9th Cir. 1993).
25
26   IT IS SO FOUND AND ORDERED this 10th day of January, 2019
27
                                        /s/ John A. Mendez_____________
28                                      HONORABLE JOHN A. MENDEZ
                                        UNITED STATES DISTRICT COURT
                                                                                                1
